{¶ 44} I concur in the majority's disposition of appellant's first assignment of error. However, I disagree with the majority's conclusion the trial court made the requisite findings for imposing a maximum sentence. Nevertheless, the trial court did state reasons which would be considered in determining whether appellant posed the greatest likelihood to reoffend or committed the worst form of the offense. While it may be arguable the trial court's reasons would be sufficient to support either finding, because appellant failed to object to the trial court's lack of findings, any error by the trial court for failing to make either requisite finding is waived. See, State v. Kendall, Licking App. No. 2003CA00075, 2004-Ohio-3768, Concurring Opinion.
 {¶ 45} For the reasons set forth in my dissent in State v. Hughett,
Delaware App. No. 04CAA060051, I respectfully dissent from the majority's disposition of appellant's second assignment of error. See, also, Statev. Lowery, Hamilton App. No. C-040157, 2005-Ohio-1181.
 {¶ 46} I concur in the majority's analysis and disposition of appellant's third assignment of error.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Delaware County Court of Common Pleas is affirmed. Costs to appellant.